UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7147



CHRISTOPHER T. JAMES,

                                              Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA; RICK JACKSON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:06-cv-00220)


Submitted: October 17, 2006                 Decided: October 23, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher T. James, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Christopher T. James appeals the district court’s orders

denying relief on both his 42 U.S.C. § 1983 (2000) complaint and

subsequent Fed. R. Civ. P. 59(e) motion.       We have reviewed the

record and find no reversible error.    Accordingly, we affirm the

district   court’s   orders.    See    James   v.   North   Carolina,

3:06-cv-00220 (W.D.N.C. May 17, 2006 & June 19, 2006). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                               - 2 -